Per Curiam,
The defendant was convicted in the court below of the larceny of “ one spaniel dog of great value, viz., of the value of thirty dollars.” He assigns for error here, that “ the record on its face shows no jurisdiction in the court, there being no such offence as the larceny of an unregistered dog, under any valid law of this state.”
We need not discuss the rule of the common law upon this subject, nor its wisdom. This case turns upon the act of May 15, 1889, P. L. 222, entitled “ An act for the taxation of dogs and the protection of sheep,” the 6th section of which provides: “ That all dogs in this commonwealth shall hereafter be personal property, and subject of larceny,” etc. It was urged, however, that this act was unconstitutional, for the reason that the said provision of § 6 is not fully expressed in the title of the act. We cannot assent to this proposition. One of the objects of the act, as expressed in the title, is the taxation of dogs. Hence, when the legislature seeks to lay a tax upon what was not property at the common law, we think it entirely germane to the object of the act to declare that the property taxed shall hereafter be personal property, and a subject of larceny.
Judgment affirmed.